                                                            1   MELANIE D. MORGAN, ESQ.
                                                                Nevada Bar, No. 8215
                                                            2   LILITH V. XARA, ESQ.
                                                                Nevada Bar No. 13138
                                                            3   AKERMAN LLP
                                                                1635 Village Center Circle, Suite 200
                                                            4   Las Vegas, Nevada 89134
                                                                Telephone: (702) 634-5000
                                                            5   Facsimile: (702) 380-8572
                                                                Email: melanie.morgan@akerman.com
                                                            6   Email: lilith.xara@akerman.com
                                                            7   Attorneys for plaintiff Bank of America, N.A.
                                                            8
                                                                                                    UNITED STATES DISTRICT COURT
                                                            9
                                                                                                         DISTRICT OF NEVADA
                                                           10
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   BANK OF AMERICA, N.A.,                                   Case No.: 2:16-cv-02764-RFB-EJY
               1635 VILLAGE CENTER CIR., SUITE 200
                     LAS VEGAS, NEVADA 89134




                                                           12                         Plaintiff,                         STIPULATION AND ORDER TO EXTEND
AKERMAN LLP




                                                                v.                                                       DEADLINE TO (1) REPLY SUPPORTING
                                                           13                                                            RENEWED MOTION FOR SUMMARY
                                                                                                                         JUDGMENT AND (2) OPPOSE SFR'S
                                                           14   HIDDEN CANYON OWNERS ASSOCIATION;                        REQUEST FOR RULE 56(D) RELIEF [ECF
                                                                SFR INVESTMENTS POOL 1, LLC; and                         NOS. 95, 97]
                                                           15   ABSOLUTE COLLECTION SERVICES, LLC;
                                                                                                                         FIRST REQUEST
                                                           16                         Defendants.
                                                           17

                                                           18                Plaintiff Bank of America, N.A. (BANA) and defendant SFR Investments Pool 1, LLC
                                                           19   respectfully submit the following stipulation to allow BANA seven additional days to (1) reply
                                                           20   supporting its renewed motion for summary judgment, ECF No. 95 and (2) oppose SFR's request for
                                                           21   Rule 56(d) relief, ECF No. 97.
                                                           22                BANA renewed its previously-filed motion for summary judgment on May 17, 2021. (ECF
                                                           23   No. 95.) SFR filed its opposition and an alternative request for Rule 56(d) relief on June 7, 2021.
                                                           24   (ECF Nos. 96, 97.) BANA's reply and opposition are due June 21, 2021.
                                                           25                The parties stipulate to extending BANA's reply and opposition deadline by 7 days, to June
                                                           26   28, 2021, to allow BANA additional time to prepare its briefing.
                                                           27   ///
                                                           28   ///
                                                                                                                   1
                                                                58697691;1
                                                            1                This is BANA's first extension request, and it is not made to cause delay or prejudice to any

                                                            2   party.

                                                            3   DATED: June 18, 2021.                                   DATED: June 18, 2021.
                                                            4   AKERMAN LLP                                             KIM GILBERT EBRON
                                                            5    /s/ Lilith Xara                                         /s/ Diana S. Ebron
                                                                MELANIE D. MORGAN, ESQ.                                 DIANA S. EBRON, ESQ.
                                                            6   Nevada Bar No. 8215                                     Nevada Bar No. 10580
                                                                LILITH V. XARA, ESQ.                                    JACQUELINE A. GILBERT, ESQ.
                                                            7   Nevada Bar No. 13138
                                                                1635 Village Center Circle, Suite 200                   Nevada Bar No. 10593
                                                            8   Las Vegas, Nevada 89134                                 CHANTEL M. SCHIMMING, ESQ.
                                                                                                                        Nevada Bar No. 8886
                                                            9   Attorneys for plaintiff Bank of America, N.A.           7625 Dean Martin Drive, Suite 110
                                                                                                                        Las Vegas, Nevada 89139
                                                           10
                                                                                                                        Attorneys for defendant SFR Investments Pool,
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11
               1635 VILLAGE CENTER CIR., SUITE 200




                                                                                                                        1, LLC
                     LAS VEGAS, NEVADA 89134




                                                           12
AKERMAN LLP




                                                                                                                   ORDER
                                                           13

                                                           14                                                            IT IS SO ORDERED.
                                                           15
                                                                                                                         ______________________________________
                                                           16                                                            UNITED STATES DISTRICT JUDGE
                                                           17
                                                                                                                      DATED:_______________________________
                                                           18
                                                                                                                   DATED this 21st day of June, 2021.
                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                    2
                                                                58697691;1
